Shenzhen Administration for Industry & Commerce, People’s Republic of China Corporation Information Name of Corporation:Shenzhen Xin Kai Yuan Info Consult Co. Ltd Registration #:4403012134123 Address:Room 1131, XianKeJiDianBuilding, BaGuaSi Road Futian District Shenzhen City, China518029 Telephone #: Authorized Representative:Zhang, Deng Director:Zhang, Deng Board Representative:Zhang, Deng Supervisor: Liu, Yi Ming Registered Capital:￥1,000,000 Type of Entity:Corporation Scope of Business: Information search engine, foreign language translation, investment consulting, corporation image consulting,image designing, digital network service, online market research, online promotion and advertising services, and query searches for both individuals and businesses Year of Incorporation: February 24, 2004 Authorization Date: November 23, 2004 Operating Period: From February 24, 2004 to February 24, Annual Audit Information: Fiscal Year 2006 Name of Shareholder: Shenzhen DingYi Investment Consulting Company Co., Ltd Investment Amount: ￥700,000 Investment Ratio: 70% Name of Shareholder: Lian, Hai Bin Investment Amount: ￥200,000 Investment Ratio: 20% Name of Shareholder: Liu, Yi Ming Investment Amount: ￥100,000 Investment Ratio: 10% (This information is for reference only.It cannot be used as basis for business operation) The above information is provided by Shenzhen Administration for Industry & Commerce October 17, 2008 (with Official Seal )
